Case 2:18-cv-12354-VAR-DRG ECF No. 72, PageID.1724 Filed 06/17/21 Page 1 of 1




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHGIAN
                         SOUTHERN DIVISION

CHRISTOPHER GRAVELINE, ET AL.,

      Plaintiff,

v.                                         Case No. 18-12354
                                           Honorable Victoria A. Roberts
JOCELYN BENSON, ET AL.,

     Defendants.
_______________________________/

                        ORDER REOPENING CASE

      On May 6, 2020, the Court entered an Order Denying Without

Prejudice Plaintiff’s Motion for Attorney Fees and Litigation Expenses,

allowing Plaintiffs to refile their motion following the appeal. On April 23,

2021 the Court of Appeals issued its Mandate.

      On May 23, 2021 the Plaintiffs refiled their motion for attorney fees.

      The Clerk of the Clerk is ordered to reopen this matter so that the

parties may litigate the motion for attorney fees.

      ORDERED.



                                           s/ Victoria A. Roberts
                                           Victoria A. Roberts
                                           United States District Judge
Dated: 6/17/2021
